ORDER
PER CURIAM.
On June 5, 1995, the Michigan Attorney Discipline Board (the Board) suspended respondent Jeanne A. Kennedy from the practice of law in Michigan for 240 days, commencing June 27, 1995, for misconduct in an appeal before this Court. On August 18, 1995, the Board suspended her from the practice of law in Michigan for 250 days, commencing September 9, 1995, for misconduct in another appeal before this Court. In each instance, the disciplinary action was based on a formal complaint by the client and, in each instance, the Order of Suspension states that the respondent failed to respond to the complaint. The respondent did not notify the Clerk of this Court of either disciplinary action; such notice is required by Rule 10 of this Court’s Rules of Admission and Practice.
The respondent’s misconduct, which involved neglect in the representation of two appellants before this Court, was aggravated by the respondent’s failure to return requested files to one of the appellants, even after disciplinary proceedings had been initiated, and by the respondent’s disregard of the requirement of Rule 10 that she notify this Court of the two disciplinary actions. Pursuant to Rule 4(c)(4), the Court is satisfied that the aggravated “misconduct warrants substantially different discipline” than that imposed by the Michigan Attorney Discipline Board. However, the Court has considered the matters submitted in mitigation by the *124respondent and the report and recommendations of the Court’s Committee on Admission and Practice. On consideration of the foregoing, it is
ORDERED that Jeanne A. Kennedy is suspended from practice before this Court for an indefinite period of not less than one year. Pursuant to Rule 7(A), she may file a petition for reinstatement after 12 months have elapsed following the date of this order. Any such petition must be accompanied by evidence of her personal and professional rehabilitation.